ON MOTION
PER CURIAM.

ORDER

The Commissioner of Internal Revenue moves to transfer this appeal to the United States Court of Appeals for the Second Circuit. Akers opposes.
Eileen G. Akers sued the Commissioner of Internal Revenue in the United States Tax Court. The Tax Court found deficiencies in income tax due from Akers and entered its decision on November 28, 2007. Akers filed a notice of appeal, seeking review by this court.
We have no jurisdiction to review decisions of the Tax Court. 26 U.S.C. § 7482(a)(1) (“The United States Courts of Appeals (other than the United States Court of Appeals for the Federal Circuit) shall have exclusive jurisdiction to review the decisions of the Tax Court....”). Akers argues that the appeal should remain in the Federal Circuit because her husband, who assists her in the case, works and resides in Washington, D.C. However, the jurisdictional statute expressly excludes the Federal Circuit. Thus, we deem it appropriate to transfer this appeal to the United States Court of Appeals for the Second Circuit, which might otherwise have jurisdiction over the appeal. 28 U.S.C. § 1631 (“Whenever a civil action ... or an appeal ... is noticed for or filed with such a court and that court finds that there is a want of jurisdiction, the court shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticed....”).
Accordingly,
IT IS ORDERED THAT:
The motion is granted and this appeal is transferred to the United States Court of Appeals for the Second Circuit.